Citation Nr: 1010998	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  06-10 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chloracne.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel




INTRODUCTION

The Veteran had active military service from March 1966 to 
March 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In the Veteran's March 2006 substantive appeal, he requested 
a hearing before the Board at the RO (Travel Board hearing).  
However, in a September 2006 letter, the Veteran, through his 
representative, requested that his request for a hearing be 
cancelled.  Under these circumstances, the request for Board 
hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, following the RO's issuance of the December 
2005 Statement of the Case (SOC), the Veteran submitted a 
February 2007 medical record from his private dermatologist 
pertinent to his claim for service connection for chloracne.  
Service connection was denied, in part, on the basis that no 
skin disorder is currently shown.  This statement from the 
dermatologist indicates that the Veteran has facial comedones 
and an oily complexion.  His representative argues that these 
can be symptoms of chloracne.  The report does not contain a 
diagnosis nor are there any records showing how long the 
Veteran might have been treated nor what type of treatment 
was rendered.  An attempt to obtain these records should be 
undertaken as they may be probative as to the current claim.



Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran obtain and 
provide all treatment records from the 
dermatologist who has rendered treatment.  
If he desires the VA to obtain the 
records, he should provide a written 
release to the VA to attempt to obtain 
the records.  Records obtained should 
include the diagnoses rendered and the 
type of treatment provided.  If records 
cannot be obtained, the claims file 
should contain documentation of the 
attempts made to obtain those records.  
If he had treatment from other providers 
he should provide information so that 
those records might be obtained.

2.  Thereafter the matter should be 
readjudicated based on all the evidence 
of record.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a SSOC that contains notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

